Citation Nr: 1612577	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  13-03 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 20 percent for degenerative arthritis of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from August 1972 to February 1973 and from February 1975 to October 1977.  

The increased rating issue comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The TDIU issue comes to the Board on appeal because the Veteran submitted evidence of unemployability due to service-connected disabilities during the course of his increased rating appeal.  See e.g., February 2016 TDIU applications.  As such, it follows that a request for TDIU was reasonably raised by the Veteran.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial rating for a disability).  See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board emphasizes that at this juncture, the RO has already developed the TDIU issue (see, e.g., February 2016 VCAA letter for TDIU which included VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) and VA Form 21-4192 (Request for Employment Information)).  However, the RO has not yet adjudicated the TDIU issue.  In any event, the issue of entitlement to a TDIU has been added to the present appeal, and will be further discussed in the REMAND portion of this decision.   

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Virtual VA, in particular, includes additional VA examinations and VA treatment records.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In January 2016, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's VBMS file.  

In February 2016, the Veteran filed formal claims for the following issues: new and material evidence to reopen service connection for a cervical spine disorder, a left wrist disorder, a right knee disorder, and a left knee disorder; service connection for posttraumatic stress disorder (PTSD); secondary service connection for radiculopathy of the lower extremities; and increased ratings for tinnitus and bilateral hearing loss.  These issues have been raised on VBMS by way of February 2016 formal claims, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Before addressing the merits of the increased rating and TDIU issues on appeal, the Board finds that additional development of the evidence is required.

First, the Veteran has submitted a copy of a February 2014 disability determination of the Social Security Administration (SSA), which found the Veteran to be disabled since March 2011, due in part to the Veteran's service-connected lumbar spine.  However, complete SSA records, to include all accompanying medical records, are not on VBMS and must be obtained because these records may be relevant to the issues on appeal.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Although disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Moreover, as to a TDIU, the Court has indicated that a SSA determination is critical to a determination of the Veteran's ability to engage in substantially gainful employment.  Martin v. Brown, 4 Vet. App. 134, 140 (1993).  VA must make as many requests as necessary to obtain "relevant" SSA records to include accompanying medical records, unless a determination is made that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, a remand is warranted to obtain complete SSA records.  

Second, as the appeal is already being remanded for SSA records, the Board sees  the Veteran's VA treatment records on file date to February 2016.  If the Veteran has since received additional relevant VA treatment, these records should be obtained.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  

Third, the Veteran was last provided a VA examination in connection with his service-connected lumbar spine disability in November 2014, which is not unduly remote in time.  Regardless, subsequent to the November 2014 VA examination, the Veteran has alleged that his service-connected lumbar spine disability has continued to worsen since that time.  See January 2016 hearing testimony at pages 4-5, 9.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the appropriate VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected lumbar spine disability.  The VA examiner should also address whether the Veteran has neuropathy or radiculopathy in the lower extremities secondary to his service-connected lumbar spine disability, as this question has been raised by the evidence of record.  

Fourth, as discussed above, a claim for TDIU was raised by the record during the course of the increased rating appeal for the lumbar spine.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  VA's Office of General Counsel has stated that, when the issue of entitlement to TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the AOJ is necessary with respect to TDIU, the Board should remand, rather than refer, the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  Therefore, the AOJ should take appropriate steps to develop and adjudicate the claim for TDIU in light of all the evidence of record. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request from the SSA all records associated with the Veteran's SSA disability claim.  In particular, request copies of the SSA disability determination and all medical records considered.  If no SSA records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified. 

2.  The AOJ should obtain VA treatment records from the South Texas VA healthcare system dated from February 2016 to the present, and associate them with the claims file.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

3.  After any additional records are associated with the claims file, the AOJ should secure the appropriate VA examination(s) to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine degenerative arthritis.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement as the effect of the Veteran's service-connected lumbar spine disability on the Veteran's occupational functioning and daily activities.  The explanation for all opinions expressed must be provided.  

In particular, the VA examiner should address whether the Veteran has neuropathy or radiculopathy in the lower extremities resulting from his service-connected lumbar spine disability.  

4.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above development, the AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or VA medical opinion, as is deemed necessary.

6.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the increased rating and TDIU issues on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







